Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 regarding the 103 rejection of claims 1-18 have been fully considered but they are not persuasive. Applicant argues,
Page 7, Claim 1, recites, inter alia, a method comprising: ... based on determining that the at least two uplink BWPs are not configured with random access channel resources, determining a first uplink BWP of the at least two uplink BWPs; ....(Emphasis added). Mallick and Shih, either alone or in combination, fail to disclose or suggest the above features for at least the following reasons.

Page 8, To the contrary, Shih states that the MAC entity determines if "PRACH resources are not configured for the active UL BWP"-i.e., a single active BWP (Shih, para. [0178]), rather than determining that at least two active UL BWPs are not configured with PRACH reosurces. In fact, with respect to this BWP switching operation, Shih explicitly states that "for an activated Serving Cell, there is always one active BWP at any point in time." (Shih, paras. [0158]-[0159] (emphasis added)).

Accordingly, Shih fails to disclose or suggest "based on determining that the at least two uplink BWPs are not configured with random access channel resources, determining a first uplink BWP of the at least two uplink BWPs," as required by claim 1.

The examiner respectfully disagrees. As indicated in the office action, the combination of Mallick and Shih teaches the limitations in claim 1.  Mallick teaches activating multiple UL BWPs ([0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously).  Shih, [0093][0108][0175-0180], teaches the limitations: based on determining that the at least two uplink BWPs are not configured with random access channel resources ([0178], (determining) if the PRACH resources are not configured for the active UL BWP and note that there is implicitly an initial active UL BWP which was not initially configured , see [0093], therefore, there are two active UL BWP not configured for the resource), determining a first uplink BWP of the at least two uplink BWPs ([0178], if the PRACH resources are not configured for the active UL BWP (and the initial UL BWP not configured), that is, it implicitly teaches determining the first uplink BWP, which is the current uplink BWP); switching from the first uplink BWP to a second uplink BWP of the uplink BWPs ([0108][0179], fig. 6, switch (from the current or first uplink BWP) to the initial UL BWP, which is the second active UL BWP). 
The applicant should recite the entire paragraph [0158] of Shih, not just one sentence. 
[0158] A Serving Cell may be configured with at most four BWPs, and for an activated Serving Cell, there is always one active BWP at any point in time. 

At any given time, four BWPs may be activated/configured, that is, it is possible there could be more than one BWPs configured (active) (but there is always at least one active BWP). 
The disclosure of Shih is selecting one UL BWP from the multiple active UL BWPs for random access preamble transmission (Shih, Abstract, figs. 5-6, [0093][0108][0175]-[0180], depicted below), very similar to key invention of the current application ([0544]).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The references of Mallick and Shih are analogous; both using multiple activated UL BWPs. It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of activating multiple BWPs as given by Mallick with the teachings of switching from one active BWP to another given by Shih. The motivation for doing so would have been to select a UL BWP from the multiple active UL BWPs (Shih, [0005]).Therefore, the rejection of claims 1-18 remain. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick (US 20190253531) in view of Shih (US20190208548).
Regarding claim 1, Mallick discloses a method comprising: 
(figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink BWPs; resource from a primary cell or primary BWPs);
activating at least two uplink BWPs of the uplink BWPs ([0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously);  
sending a random access preamble for a random access procedure (fig. 13, [0129], transmit a random access message on an activated uplink DWP); 
Mallick does not explicitly disclose initiating a random access procedure for the cell; based on a determination that the at least two uplink BWPs are not configured with random access channel resources, determining a first uplink BWP of the at least two uplink BWPs; switching from the first uplink BWP to a second uplink BWP of the uplink BWPs
Shih discloses initiating a random access procedure for the cell; based on a determination that the at least two uplink BWPs are not configured with random access channel resources, determining a first uplink BWP of the at least two uplink BWPs; switching from the first uplink BWP to a second uplink BWP of the uplink BWPs; and sending, via the second uplink BWP, a preamble for the random access procedure (Shih, [0175]-[0180][0093][0108],  upon initiation of the Random Access procedure, the MAC entity shall: if PRACH resources are not configured for the active UL BWP: switch to initial DL BWP and UL BWP; perform the Random Access procedure on the initial DL BWP and UL BWP. Note that there is implicitly an initial active UL BWP which was not initially configured , see [0093]; [0178], if the PRACH resources are not configured for the active UL BWP (and the initial UL BWP), that is, it implicitly teaches determining the first uplink BWP, which is the current uplink BWP;  switch (from the current or first uplink BWP) to the initial UL BWP, which is the second active UL BWP).
The references of Mallick and Shih are analogous; both using multiple activated UL BWPs. It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings activating multiple BWPs as given by Mallick with the teachings of switching from one active BWP to another given by Shih. The motivation for doing so would have been to select a UL BWP from the multiple active UL BWPs (Shih, [0005]).
Claim 10 is rejected same as claim 1.

Regarding claim 4, Mallick and Shih disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific index for each of the uplink BWPs, and wherein the determining the first uplink BWP is based on a first BWP-specific index associated with the first uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 13 is rejected same as claim 4.

Regarding claim 5, Mallick and Shih disclose the method of claim 1, wherein the determining the first uplink BWP comprises determining the first uplink BWP based on a highest or a lowest BWP-specific index relative to BWP-specific indexes of the at least two uplink BWPs (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Mallick and Shih disclose the method of claim 1, wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a primary uplink BWP (Mallick, [0066][0068][0099][0110][0120], receiving the response on one primary BWP; UL/DL BWP is a primary UL/DL DWP).
Claim 15 is rejected same as claim 6.

Regarding claim 8, Mallick and Shih disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific numerology for each of the uplink BWPs (Shih, [0075], the numerology of UL BWP configuration is applied to at least PUCCH), and wherein the determining the first uplink BWP comprises determining the first uplink BWP based on a highest or lowest BWP-specific numerology relative to BWP-specific numerologies of the at least two uplink BWPs (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).

Regarding claim 9, Mallick and Shih disclose the method of claim 1, further comprising: receiving one or more configuration parameters for downlink BWPs of the cell figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink/downlink BWPs; resource from a primary cell or primary BWPs; primary or serving cell and Scell can be added); 
activating at least two downlink BWPs of the downlink BWPs ([0072][0109][0149], activates the downlink bandwidth part; multiple UL/DL BWPs may be active simultaneously); 
(Shih, [0175],  upon initiation of the Random Access procedure, the MAC entity shall: if PRACH resources are not configured for the active UL BWP: switch to initial DL BWP and UL BWP; perform the Random Access procedure on the initial DL BWP and UL BWP).
Claim 17 is rejected same as claim 9.

Regarding claim 18, Mallick and Shih disclose the method of claim 10, wherein the at least two BWPs comprise at least two downlink BWPs and at least one uplink BWP (Mallick, fig. 5, [0080]).


Claims 2, 3, 11are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Shih further in view of Hofstrom (US20200221499).
Regarding claim 2, Mallick and Shih disclose the method of claim 1, further comprising: 
activating a first downlink BWP and a second downlink BWP of at least two downlink BWPs ([0072][0109][0149], activates the downlink bandwidth part; multiple DL BWPs may be active simultaneously);  
Mallick and Shih do not explicitly disclose wherein the first downlink BWP is associated with a first random access response (RAR) monitoring window and the second downlink BWP is associated with a second RAR monitoring window; and starting, based on sending the preamble, 
Hofstrom discloses wherein the first downlink BWP is associated with a first random access response (RAR) monitoring window and the second downlink BWP is associated with a second RAR monitoring window; and starting, based on sending the preamble, the first RAR monitoring window and the second RAR monitoring window for monitoring a random access response to the preamble (Hofstrom, [0063], switches to one of the determined one or more DL BWPs to monitor for a RAR. In some examples, the wireless device monitors the first DL BWP for a predetermined time period (e.g., the duration of RAR window, or an additional configured timer).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Mallick and Shih with the teachings given by Hofstrom. The motivation for doing so would have been to monitor the first DL BWP in order to receive a random access response from the base station (Hofstrom, Abstract).

Regarding claim 3, Mallick, Shih and Hofstrom disclose the method of claim 2, further comprising: 
determining that the first RAR monitoring window and the second RAR monitoring window have expired; and sending, based on the determining, at least one second preamble (Hofstrom, [0063], responsive to the predetermined time period elapsing, the wireless device may switch back to the previous active BWP for possible data reception).
Claim 11 is rejected same as claims 2 and 3. 

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Shih further in view of Son (US10750534).
Regarding claim 7, Mallick and Shih disclose the method of claim 1, 
Mallick and Shih do not explicitly disclose wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP.
Son discloses wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP (Son, claims 1 and 6, a control message including information on a uplink bandwidth (UL BWP) part for secondary cell or the uplink is a secondary uplink BWP).
	It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Mallick and Shih with the teachings given by Son. The motivation for doing so would have been to  adjust uplink transmission (Son, col. 1, summary section).
Claim 16 is rejected same as claim 7.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Shih further in view of Ahn (US20200288413).
Regarding claim 12, Mallick and Shih disclose the method of claim 10, 
Mallick and Shih do not explicitly disclose wherein the activating the at least two BWPs comprises: activating the first BWP in a first slot; and activating a second BWP of the at least two BWPs in a second slot.
(Ahn, claim 12, transmission in the first slot on the first BWP and the second slot on the second BWP).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Mallick and Shih with the teachings given by Ahn. The motivation for doing so would have been to reduce battery consumption and reduce interference (Ahn, [0008]).  

Allowable Subject Matter
Claims 19-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474